Case 3:19-cv-04980-JSC Document 11 Filed 08/19/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Northern District of California

__ LA CLINICA DE LA RAZA et al )
Plaintiff )

v. ) Case No. 3:19-cv-04980
______ DONALD J. TRUMP )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs, LA CLINICA DE LA RAZA et al _ _
‘

~ I ow
Date: 08/19/2019 Yar Pro \os ———
é worney's Signature

Martha Jane Perkins (104784)

Printed name and bar number

NATIONAL HEALTH LAW PROGRAM
200 N. Greensboro Street, Ste. D-13
Carrboro, NC 27510

Address

perkins@healthlaw.org

E-mail address

(919) 968-6308

Telephone number

(919) 968-8855

FAX number
